BEAUCHAMP, Judge.
The original opinion by this Court is withdrawn and the following substituted in lieu thereof.
Appellant was convicted for selling horse meat for human consumption and was assessed a fine of $200. The facts of the *365case are similar to those in Neill v. State, Tex.Cr.R., 229 S.W.2d 361 this day decided, and the question of law as to the effect of the new statute is the same. There is no other question in this record which requires discussion and, ■ for the reasons stated in the Neill case,'the judgment in this cause is now affirmed.